Exhibit 10.1

 

August 23, 2005

 

Great Plains Ethanol, LLC
Board of Directors
27716 - 462nd Avenue
Chancellor, SE) 57015
Attention:      Darrin Ihnen, President

 

Re:  Proposal for Engineering Study, Feasibility Study, and Permit Application.

 

Broin and Associates submits this proposal to do preliminary engineering,
feasibility, and permit work for a proposed expansion at the Great Plains
Ethanol fuel ethanol plant in Chancellor, South Dakota.

 

The scope of work is as follows:

 

1.                                       Provide an engineering report giving a
preliminary engineering analysis of the expandability of the main areas of the
plant specifically; specifically: corn handling and storage, milling, slurrying,
fermentation, distillation, sieve, evaporator, centrifuge, DDG drying, DDG
storage and handling, ethanol storage and handling, boiler, cooling,
miscellaneous mechanical, water, wastewater.

2.                                       Research the capabilities of the
existing utilities providing service to the plant to handle the increased
demands created by the expansion, and evaluate the options that are available.

3.                                       Determine and recommend the appropriate
size to expand the plant to 110 million gallon per year range.

4.                                       Provide a preliminary cost estimate for
completing the necessary work to expand the plant to the size determined in 3.

5.                                       Provide an economic analysis of the
expansion of the Great Plains plant based on the size determined in 3.and the
cost determined in 4.

6.                                       Prepare and submit an air permit
application for the proposed expansion to the SDDENR.

 

Broin & Associates will complete the work in bullets 1 through 5 within six
months of acceptance of this proposal.  Bullet 6 will be completed within 9
months of the acceptance of this proposal. The work will be completed for a
fixed fee of $50,000.  $35,000 will be due and payable following completion of
bullets 1 through 5.  The balance will be due and payable following the
completion of bullet 6.

 

 

--------------------------------------------------------------------------------


 

If Great Plains Ethanol decides to proceed with an expansion as determined by
this proposal, Broin and Associates will deduct the $50,000 for this work from
the cost of a contract to engineer and construct the expansion of the plant.

 

Please consider this proposal at your earliest convenience and feel free to
contact us with any questions. We look forward to this opportunity to continue
our excellent working relationship.

 

 

 

Sincerely,

 

 

 

 

 

/s/ Mark Melander

 

 

Mark Melander, Chief Operating Officer

 

 

 

Acceptance of Proposal

 

 

 

 

 

/s/ Darrin Ihnen

 

Date: August 23, 2005

Great Plains Ethanol

 

 

 

 

--------------------------------------------------------------------------------